Citation Nr: 0844618	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to serviced connection for depression, also 
claimed as secondary to a nonservice-connected back 
disability.

3.  Entitlement to service connection for headaches, also 
claimed as secondary to a nonservice-connected back 
disability.

4.  Entitlement to service connection for fatigue, also 
claimed as secondary to a nonservice-connected back 
disability.

5.  Entitlement to service connection for sleep problems, 
also claimed as secondary to a nonservice-connected back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran had service in the Army National Guard from 
November 7, 1970 to December 6, 1990, and active service from 
December 7, 1990 to May 18, 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.

In the January 2005 statement of the case, the May 2006 
supplemental statement of the case, and the March 2008 
Informal Hearing Presentation, the claims for service 
connection for joint aches, headaches, fatigue, and sleep 
problems had been characterized as due to an undiagnosed 
illness.  However, the veteran's DD-214 shows no foreign 
service, specifically no service in the Southwest Asia 
Theater of operations during Operation Desert Shield/Desert 
Strom.  In addition, the veteran had verified at his April 
2005 RO hearing that he had not served in Southwest Asia.  
Therefore, the provisions of 38 C.F.R. § 3.317, compensation 
for certain disabilities due to undiagnosed illnesses, are 
not applicable to the veteran's claims.  As a consequence, 
the issues are as characterized on the title page of this 
decision.

In April 2008, the Board remanded these claims for further 
development.


FINDINGS OF FACT

1.  A back disability has not been related to the veteran's 
period of service and is not shown to have manifested to a 
compensable degree within one year of discharge from service.
2.  Depression has not been related to the veteran's period 
of service.

3.  The veteran does not have any headaches that have been 
related to his service.

4.  Fatigue has not been related to the veteran's period of 
service.

5.  Sleep problems have not been related to the veteran's 
period of service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008)

2.  Depression was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 , 
3.310(a)(2008).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2008).

4.  Fatigue was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2008).

5.  Sleep problems were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In December 2003 and February 2004, prior to the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would review 
his claims and determine what additional information was 
needed to process his claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in May 2006, July 2006, and May 2008 should his 
service connection claims be granted.  It is therefore 
inherent in the claims that the veteran had actual knowledge 
of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA has obtained the veteran's National Guard 
service medical records.  VA requested the veteran's active 
duty records dated from December 1990 to May 1991 from the 
service department which indicated that the records could not 
be located.  The Board is aware that in such a situation it 
has a heightened duty to assist a claimant in developing his 
or her claim.  This duty includes the search for alternate 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA also requested additional treatment 
records from the veteran's private physician who replied that 
he did not have any additional records to submit.  A VA 
examination pertinent to the veteran's claim for service 
connection for low back pain was obtained in May 2008.  With 
respect to the veteran's claims for service connection for 
depression, headaches, fatigue, and sleep problems, the Board 
finds that VA is not obligated to obtain medical examinations 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled or died from an injury in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6(a).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition, that is, where there 
is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.  
However, presumptive periods do not apply for either ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Back Disability

The veteran contends that he injured his back at least twice 
during active duty, including in February 1991 when he moved 
a toolbox and felt a pop in his back

The veteran's service medical records are completely silent 
as to any complaints of or treatment for any back disability.  
The entrance examination of November 1970; the periodic 
examinations of July 1974, March 1978, March 1982, February 
1986, October 1987, June 1990; and the separation examination 
of April 1991, were all within normal limits in this regard.
Post-service medical records include a private medical report 
dated in April 2003 which indicates that the veteran sought 
treatment after he hurt his back while lifting a desk.

VA medical records indicate treatment of chronic low back 
pain.  A November 2003 report notes a ten year history of 
chronic low back pain.  A December 2003 report revealed 
evidence of degenerative changes and indicated that he had 
been treated since about 1991 for osteoarthritis and chronic 
back pain.  An April 2004 MRI of the back evidenced Grade I 
spondylolisthesis of the L5 vertebral body with minimal 
degenerative arthritic changes demonstrated at the facet 
joints at L3-4 and L4-L5 levels.  Records dated in April 2006 
reflect a diagnosis of chronic low back pain.

Pursuant to the Board's April 2008 remand, the veteran 
underwent a VA spine examination in May 2008.  He presented 
with a history of an in-service injury in February 1991 that 
occurred while lifting camouflage netting.  At that time, he 
felt a pop in his low back and an onset of low back pain.  He 
reportedly sought medical treatment on two occasions and was 
told that he had pulled a muscle and was placed on a profile.  
He claims that the pain decreased, but that he had a flare-up 
shortly after leaving the Guard in 1992.  He contended that 
his condition worsened and that he started receiving VA 
treatment in the early 2000's.  Upon examination, he was 
diagnosed with lumbar spondylolisthesis and spondylolysis 
with degenerative disease at L5-S1.  Upon review of the 
records, the examiner opined that he could not find any 
evidence of any pre-existing back condition before entry into 
service and that with the exception of a "buddy" statement, 
there was no documentation of treatment for any back 
disability in the medical records until April 2003 after the 
veteran's back injury from lifting a desk.  Based upon a 
review of all the available evidence of record, or lack 
thereof, the examiner opined that it is as less likely as not 
that his current back condition was incurred in service or 
was aggravated beyond the normal progression of the disease.  
To state otherwise would require resorting to mere 
speculation in the absence of such documentation.

The veteran submitted a statement from a fellow soldier with 
whom he served between 1990 and 1991.  D.M.C. stated that 
during training operations at Ft. Hood, Texas, the veteran 
had been off-loading military camouflage netting when he 
turned the wrong way and hurt his back.  He also noted that 
the veteran reported the back injury at that time.

After careful review of the evidence of record, it is found 
that entitlement to service connection for a back disability 
has not been established.  While this condition has been 
diagnosed, there is no evidence of chronicity in service, and 
there is no evidence to suggest that it is otherwise related 
to his periods of service.  Nor is there any evidence that 
suggests that any arthritis of the back had developed to a 
compensable degree within one year of his release from active 
service.  In fact, the post-service medical records are 
negative for a diagnosis of degenerative arthritic changes 
until many years after separation.  A significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, the post-service treatment records had shown 
complaints of a back disability that had manifested following 
a back injury in April 2003.  Therefore, service connection 
for a back disability cannot be awarded.

The Board recognizes the contentions of the veteran and his 
friend as to the diagnosis and relationship between his 
service and the claimed disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the assertions of the veteran 
and his friend do not constitute competent medical evidence 
that he currently has a back disability that is related to 
his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Depression

The veteran contends that he has depression which is related 
to his service.  Specifically, he contends that his 
depression is related to his nonservice-connected back 
disability.

The veteran's service medical records are completely silent 
as to any complaints of or treatment for depression or any 
other psychiatric disability.  The entrance examination of 
November 1970; the periodic examinations of July 1974, March 
1978, March 1982, February 1986, October 1987, June 1990; and 
the separation examination of April 1991, were all within 
normal limits in this regard.

Private treatment records dated in February 1995 indicate 
that the veteran was prescribed Prozac.  Records dated in 
July 1997 reflect a diagnosis of depression.  In February 
2001, he was diagnosed with nervousness and depression.

VA medical records dated in November 2003 reflect an eight 
year history of depression.  A May 2005 mental health 
progress note shows that the veteran complained of insomnia 
and was diagnosed with depression, not otherwise specified.  
In February 2006, he was diagnosed with major depressive 
disorder.

After careful review of the evidence of record, it is found 
that entitlement to service connection for depression has not 
been established.  While this condition has been diagnosed, 
there is no evidence of chronicity in service, and there is 
no evidence to suggest that it is otherwise related to his 
periods of service.  A significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
service connection for depression cannot be awarded.

With respect to the veteran's claim for service connection 
for depression as secondary to a back disability, the Board 
notes that secondary service connection presupposes the 
existence of an established service-connected disability.  In 
this case, the veteran is not service-connected for a back 
disability.  Thus, there can be no secondary service 
connection for any condition allegedly due to a back 
disability.  Where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As there is no legal basis 
for an award of secondary service connection for depression, 
the claim for secondary service connection must be denied as 
a matter of law.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that any current 
depression is related to his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Headaches

The veteran contends that he has headaches that are related 
to his service.  Specifically, he contends that his 
depression is related to his nonservice-connected back 
disability.
The veteran's service medical records are completely silent 
as to any complaints of or treatment for any headaches.  The 
entrance examination of November 1970; the periodic 
examinations of July 1974, March 1978, March 1982, February 
1986, October 1987, June 1990; and the separation examination 
of April 1991, were all within normal limits in this regard.

Post-service medical records are void of findings, 
complaints, symptoms, or a diagnosis of headaches or any 
headache disability.

As there is no diagnosis of a headache disability, service 
connection is unwarranted.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the veteran's claim for service connection 
for headaches as secondary to a back disability, the Board 
notes that secondary service connection presupposes the 
existence of an established service-connected disability.  In 
this case, there is no diagnosed headache disability and the 
veteran is not service-connected for a back disability.  
Thus, there can be no secondary service connection for any 
condition allegedly due to a back disability.  Where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As there is no legal basis for an 
award of secondary service connection for headaches, the 
claim for secondary service connection must be denied as a 
matter of law.

The Board recognizes the veteran's contentions that he has 
headaches that are related to his service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the veteran's assertions do not 
constitute competent medical evidence that he currently has a 
headache disability.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Fatigue and sleep problems

The veteran contends that he has fatigue and sleep problems 
that are related to his service.  Specifically, he contends 
that his fatigue and sleep problems are related to his 
nonservice-connected back disability.

The veteran's service medical records are completely silent 
as to any complaints of or treatment for any fatigue or sleep 
problems.  The entrance examination of November 1970; the 
periodic examinations of July 1974, March 1978, March 1982, 
February 1986, October 1987, June 1990; and the separation 
examination of April 1991, were all within normal limits in 
this regard.

VA mental health records dated in December 2003 reflect the 
veteran's complaints of fatigue and poor sleep and a 
diagnosis of major depressive disorder.  A May 2005 mental 
health progress note indicates that he was depressed and 
suffered with insomnia and was diagnosed with depression, not 
otherwise specified.

After careful review of the evidence of record, it is found 
that entitlement to service connection for fatigue and sleep 
problems has not been established.  While these conditions 
have been diagnosed, there is no evidence of chronicity in 
service, and there is no evidence to suggest that they are 
otherwise related to his periods of service.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, the evidence suggests that 
the veteran's complaints of fatigue and sleep problems are 
related to a nonservice-connected psychiatric disability.  
Therefore, service connection for fatigue and sleep problems 
cannot be awarded.

With respect to the veteran's claim for service connection 
for fatigue and sleep problems as secondary to a back 
disability, the Board notes that secondary service connection 
presupposes the existence of an established service-connected 
disability.  In this case, the veteran is not service-
connected for a back disability.  Thus, there can be no 
secondary service connection for any condition allegedly due 
to a back disability.  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no 
legal basis for an award of secondary service connection for 
fatigue and sleep problems, the claims for secondary service 
connection must be denied as a matter of law.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has fatigue and sleep problems that are related to 
his service.

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a back disability is denied.

Service connection for depression is denied.

Service connection for headaches is denied.

Service connection for fatigue is denied.

Service connection for sleep problems is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


